The opinion of the court was delivered by
Black, J.
The defendant is unwilling either to give up the land he bought and take back what he has paid on it, or to complete his contract by paying the balance. He insists upon a deduction from the price. But the grounds on which he bases .this demand are, none of them, solid or tenable.
1. .The delay of the plaintiff in making title is not sufficient under the circumstances. It does not appear that any precise time .was fixed in the contract when the conveyance should be made. There was no delay which the plaintiff could avoid. In what there was the defendant acquiesced. It was caused, too, at least partially, by himself.
2. There was an old mortgage on the land nearly fifty years old, given to secure a life annuity to a person who died long ago. It was not fair in the defendant to catch at such an objection as this. It was in fact no encumbrance. Still, in order to silence him, the plaintiff procured satisfaction to be formally entered on the record.
3. The quantity of land sold was mentioned in the contract as eighty acres. He asks to be allowed for a deficiency. In point of fact there was no deficiency. It measured the full quantity, and rather more. But he objects that only seventy-four acres were inside the river bank — the other six acres having been added by accretions from the river. But for the latter he was offered a title as good as that by which the first land was held. The title to both was and is perfect. To call the whole piece less than 80 acres would have been a misdescription. It was so misdescribed in some of the proceedings, and the defendant would not rest until it was changed. Since this amendment, made at his own instance, he objects again that the accretions ought not to be considered a part of his purchase.
4. This land lies in what was once the district of Richmond. *54The streets in that part of the city were laid out before the purchase, but not confirmed until afterwards. The defendant complains that they are so laid out as to make the shapes of the lots into which he means to divide the farm in some places less desirable than they would have been if the streets had run where the plaintiff induced him to believe they would. The burden of proving this lay on him. He has totally failed to show that there was either warranty or misrepresentation on the subject.
5. After the contract for sale was made, some of the buildings were burnt, fences destroyed, ditches filled up, and the property otherwise damaged. A contract like this vests the equitable title in the purchaser; and upon him the loss falls, if it be injured by an unavoidable accident before or after the legal estate is conveyed. Where the injury might have been prevented by proper care, the vendor is not responsible unless he has put himself under some obligation, express or implied, to keep it in good condition. No such obligation existed here, for the defendant might have taken possession of it himself and done whatever was required to protect it. He did authorize two persons to take it, and they have had it ever since. At least it does not appear that either they or he have been interfered with by the plaintiff. If the property has been injured (as it certainly has), it was either by the defendant’s own fault or by some misfortune which no diligence could have arrested. In either case equity will not allow a deduction to be made from the purchase-money.
And now, to wit, 20th May, 1856, this cause having been reached, and the argument of counsel having been heard, and the court having taken time to consider thereof, it is adjudged and decreed that the decree of the Court of Common Pleas of Philadelphia county be affirmed, and that the complainant do recover such further costs as he may have expended in this behalf.